Citation Nr: 1602813	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of entitlement to death and indemnity (DIC) compensation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The appellant was married to a now-deceased Veteran of the Armed Forces of the United States; she contends that she is the surviving spouse for the purposes of entitlement to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Essentially, the appellant contends that she should be entitled to DIC benefits based on her relationship to the deceased Veteran in this case.  She was married to the Veteran until his death in 1986, but remarried in 1989.  

Generally, VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

To be recognized as the Veteran's "surviving spouse" for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a Veteran at the time of the Veteran's death.  The appellant must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse. In addition, to be recognized as a surviving spouse, a claimant cannot have remarried since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  

An initial reading of the evidence available, given the testimony presented by the appellant that she has remarried after the death of the Veteran, would indicate that a denial of her claim as a matter of law should, presumably, be warranted.  A problem frustrating the Board's review of this case, however, is the fact that the electronic claims file is not complete.  Indeed, there are only a very few records documenting the history of this appeal, with the initial administrative decision by the RO, for instance, not being of record.  As, potentially, there is other evidence of record which might be beneficial to the claim, the case must be remanded so that the entire claims file can be obtained.  

In this regard, however, and while the Board is not making a final determination as to the ultimate issue on appeal, the appellant should be informed that the only way in which she, as a remarried widow of the Veteran, can legally obtain any entitlement to DIC benefits, is if a claim for such benefits was filed in the interim period subsequent to the Veteran's death in 1986 and her ultimate remarriage in 1989.  And in that case, should entitlement to DIC be granted, past-due benefits arising during the pendency of that claim could only be paid for the years in which the appellant was not remarried.  

Should no such claim exist (or, should the record not include any correspondence from the appellant which should have been construed as such a claim), or, in other words, should the initial claim for entitlement to DIC benefits have been filed subsequent to the appellant's remarriage, the appellant will be legally barred from recognition as a surviving spouse.  

All records held in federal custody are deemed to be constructively part of the record, and thus, a remand must occur to associate the remainder of the claims file with the electronic file for this appellant.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   To adjudicate a claim without such an action would violate the appellant's due process rights.  The appellant is, however, informed, that should she not contend that any claim (or correspondence which should have been considered a claim for DIC) been filed between the Veteran's death and her remarriage, that she may withdraw the appeal on her own at any time.  Otherwise, once the entire claims file has been assembled electronically, the Board will re-adjudicate the issue on the legal merits based on the entire record and current legal mandates.  

Accordingly, the case is REMANDED for the following action:

Obtain from the RO the entire claims file (to include any portions held in paper format) and recertify the appeal to the Board.  Allow the appellant the opportunity to submit any evidence with respect to her claim.  Re-adjudicate the claim on the merits following receipt of any additional evidence and, should the appeal not be granted (and should the appellant not forward a withdrawal of her appeal prior to the RO's re-adjudication), issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




